DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:
Claim 1, line 5 recites the limitation “the balance bar comprises” which should be changed to “the balance bar comprising”.
Claim 13, line 3 recites the limitation “the control system comprises” which should be changed to “the control system comprising”.
Claim 13, lines 3-4 recites the limitation “the acquisition module comprises” which should be changed to “the acquisition module comprising”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the front end of the frame” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the left filling valve/the right filling valve” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 7, line 2 introduces the element “a rotating seat”.  Claim 7, line 5-6 then refers to “each rotating seat”.  It is unclear if there is one or more than one “rotating seat(s)” claimed.
Claim 8, line 2 introduces the elements “a plurality of swing arms”.  Claim 9 (dependent from claim 8) then introduces “a group of symmetric swing arms”.  It is unclear whether the “swing arms” in claim 9 are referring to the “swing arms” of claim 8 or are separate “swing arms”.
Claim 9 recites the limitation “the two connecting plates” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the bottom” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 7, line 2 introduces the element “a rotating seat”.  Claim 11, line 3 (dependent from claim 7) then refers to “each rotating seat”.  It is unclear if there is one or more than one “rotating seat(s)” claimed.
Claim 12 recites the limitation “the upper ends” in line 3. There is insufficient antecedent basis for this limitation in the claim.
12 recites the limitation “the lower ends” in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Haerr et al. (US 2007/0262549 A1), hereinafter Haerr.

Regarding claim 1, Haerr discloses (Fig. 1-6 & 13) a two-wheel automatic balance reset mechanism 18, comprising a frame 16, 30, wherein a main vertical tube 48 is fixedly arranged at a front end of the frame 16, 30 (Fig. 6 shows front suspension, which is located at front of frame 16, 30), a handlebar rod is rotationally arranged in the 

Regarding claim 2, Haerr further discloses that the backflow ends (PORT LP, RP) of the two balance bars 38, 39 are connected with the same medium tank 220 (Fig. 13) while the medium intake ends (PORT LR, RR) thereof are connected with the pump 201 respectively through a left filling valve (PCV1) and a right filling valve (PCV2).

claim 3, Haerr further discloses an energy storage tank (the portion of the system between pump 201 and valve 204 can store energy from the hydraulic fluid, and therefore is effectively an energy storage tank) is arranged between the left filling valve (PCV1) and the right filling valve (PCV2) and the pump 201 (Fig. 13), and a pressure sensor 208 is arranged on the energy storage tank (Fig. 13 shows pressure sensor 208 connected to portion of system between pump 201 and valve 204).

Regarding claims 4-6, Haerr further discloses that the pump 201 is driven by a motor (implicit that pump is driven by motor), and a check valve 204 is arranged at a liquid outlet end of the pump 201 (Fig. 13 shows that valve 204 is arranged on the end of the pump opposite the medium tank).

Regarding claim 7, Haerr further discloses that the front wheel support 34, 36, 44 comprises a main rod 44, a rotating seat 80 and a damper 36, the damper 36 is rotationally arranged at the lower end of the main rod 44 through the rotating seat 80 (via lower control arm 34), the main vertical tube 48 is respectively hinged with the main rods 44 through swing arm assemblies 32 (Fig. 6), a steering assembly 46 is arranged between the handlebar rod and each rotating seat 80 (steering assembly 46 is between handlebar rod at top end of main vertical tube 48 and rotating seat 80), and a front wheel 24 is arranged at the lower end of the damper 36 (via lower control arm 34).

Regarding claim 8, Haerr further discloses that the swing arm assemblies 32 comprises a plurality of swing arms 32 (Fig. 6 shows left and right swing arms 32 with 

Regarding claim 13, Haerr further discloses a control system 217 (Fig. 13), the control system comprising a main control module (Para. [0062]; ‘processor’) and an acquisition module (Para. [0062]; ‘sensor elements’), the acquisition module comprising a balance sensor arranged on the frame 19 (Para. [0062] states sensor includes signals indicative of steering angle of handlebars, which correlates to balance of the system) and a speed sensor (Para. [0062] states sensor includes signals indicative of vehicle road speed).

Allowable Subject Matter
Claims 9-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach vehicle balance systems of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614